UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4642


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KRISTY MICHELLE STOWERS, a/k/a Kristy Michele Stowers, a/k/a Kristy
Sparger,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:08-cr-00024-JPJ-PMS-22)


Submitted: March 8, 2018                                          Decided: March 22, 2018


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Dana R. Cormier, DANA R. CORMIER, P.L.C., Staunton, Virginia, for Appellant. Jean
Barrett Hudson, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kristy Michelle Stowers appeals the district court’s judgment revoking her

supervised release and imposing a sentence of three months of imprisonment and an

additional 36 months of supervised release. Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there are no meritorious

grounds for appeal but questioning whether the prison term is plainly unreasonable and

whether the district court erred by imposing a special condition of supervised release

requiring Stowers to spend six months at a halfway house. We affirm in part and dismiss

in part.

       Stowers first challenges her three-month sentence. We observe that, during the

pendency of this appeal, Stowers was released from prison and began serving the additional

supervised release term. As a result, Stowers’ appeal of her prison sentence is moot. See

United States v. Hardy, 545 F.3d 280, 285 (4th Cir. 2008). We therefore dismiss this

portion of the appeal.

       Counsel also questions the district court’s imposition of a six-month term at a

halfway house as a special condition of supervised release. Because Stowers did not object

in the district court, we review for plain error. United States v. Aplicano-Oyuela, 792 F.3d
416, 422 (4th Cir. 2015).     We readily conclude that, as a result of the nature and

circumstances of Stowers’ violations of supervised release, her history and characteristics,

and the opportunity to provide appropriate training and treatment, the district court did not

err in requiring Stowers to spend six months at a halfway house. See United States v.

Douglas, 850 F.3d 660, 663 (4th Cir. 2017) (providing standard).

                                             2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore dismiss as moot the appeal of the

prison sentence and affirm the revocation judgment in all other respects. This court

requires that counsel inform Stowers, in writing, of the right to petition the Supreme Court

of the United States for further review. If Stowers requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Stowers.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                             3